By far the most disagreeable part of our function is presented by these occasional proceedings for the discipline of attorneys. For us, being human, their repugnance is increased somewhat in proportion to the general good standing of the accused and our acquaintance with him. In view of the interdependence of bench and bar, it could not be otherwise. Both the demand for merciful treatment and the opportunity for its abuse are necessarily present.
More than in any other class of cases, it is not only disagreeable but painful to oppose anybody's view that in a given case *Page 108 
justice should be tempered with mercy. But in this case my submission is that the tempering "quality of mercy" is being strained to the breaking point of justice. It is not necessary in order that justice be achieved that decisions should stubbornly follow a pattern of consistency. But any marked and unexplained abandonment of consistency in a given line of decisions naturally suggests that somewhere along that line there has been injustice, and that decision has leaned too far one way or the other. In In re Application for Removal of Schmidt, 154 Minn. 539, 191 N.W. 939, we disbarred because the accused had been convicted of subornation of perjury. That was in 1923, and we have never considered that Mr. Schmidt should be readmitted. In In re Disbarment of Gennow, 206 Minn. 389,289 N.W. 887, opinion filed December 8, 1939, there was no evidence of crime; yet there was disbarment. In many other cases presenting much less of offense against law and ethics than that of which Mr. Priebe is found guilty we have found no reason why the result should be anything less than disbarment.
To me it seems somewhat irrelevant that Mr. Priebe is found guilty of one charge of perjury and not guilty of the other. One such offense is, in my opinion, enough. Concerning that one, I am not at all impressed by his attempted explanation and extenuation.
Perjury is bad enough in any case. When the perjurer happens to be a lawyer, it becomes aggravated to the extreme. Feeling that there is no reason why Mr. Priebe should escape the result usual in these cases, I must, with great regret, register my disagreement to the extent just indicated.